Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or reasonably suggest the laundry treating apparatus and control method thereof comprising, inter alia, a controller configured to: perform a first main-continuous supply process comprising supplying wash water by opening the main valve for a first preset time, based on performance of the first main-continuous supply process, perform a pre-continuous supply process comprising supplying wash water by opening the pre- valve for a second preset time, based on performance of the pre-continuous supply process, perform a second main-continuous supply process comprising supplying wash water by opening the main valve, and control each of the main valve and the pre-valve to supply wash water to the detergent box through the first main-continuously supply process, the pre-continuous supply process, and the second main-continuous supply process, perform a main-intermittent supply process comprising intermittently opening and closing the main valve to thereby intermittently supply wash water through the main passage to the detergent box before performing the first main-continuous supply process, and wherein the main-intermittent supply process comprises: based on a preset main-intermittent opening and closing frequency, repeating opening the main valve for a main-intermittent opening time and closing the main valve for a main-intermittent closing time.
As described in Applicant’s specification at pages 12-13, “detergent residue in the detergent box can be suppressed by configuring the controller which controls the main valve and the pre-valve so that the wash water can be supplied to the detergent box through the first main-continuous supply process, the pre-continuous supply process and the second main-continuous supply process.  In addition, the controller can facilitate movement of the detergent by splitting clumped detergent into small grains, through the main-intermittent supply process of intermittently supplying the wash water of the main passage to the detergent box by intermittently opening and closing the main valve, thereby suppressing the detergent residue in the detergent box.  Also, the controller can facilitate movement of the detergent by splitting clumped detergent into small grains through the pre-intermittent supply process of intermittently supplying the wash water of the pre-passage to the detergent box by intermittently opening and closing the pre-valve before the main-intermittent supply process.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH L PERRIN whose telephone number is (571)272-1305. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael E. Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joseph L. Perrin, Ph.D.
Primary Examiner
Art Unit 1711



/Joseph L. Perrin/Primary Examiner, Art Unit 1711